334 F.2d 172
J. F. GALLEGLY, Appellant,v.P. B. WHITE, Trustee in Bankruptcy for General Mower Corporation, Appellee.
No. 9416.
United States Court of Appeals Fourth Circuit.
Argued June 19, 1964.
Decided June 24, 1964.

Howard I. Legum, Norfolk, Va. (Fine, Fine, Legum, Schwan & Fine, Norfolk, Va., on brief), for appellant.
Kenneth H. Lambert, Jr., Norfolk, Va. (Williams, Cocke, Worrell & Kelly and Thomas R. McNamara, Norfolk, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and MICHIE, District Judge.
PER CURIAM:


1
The plaintiff in this tort action has appealed from an adverse judgment entered upon a verdict of a jury for the defendant. The plaintiff objects to the admission of certain evidence into the case and to the Court's charge. We find in the entire trial, however, no error affecting any substantial right of the plaintiff.


2
Affirmed.